Citation Nr: 1602347	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for skin cancer has been raised by the record at the Veteran's August 2014 hearing before the Board, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Prior to certification to the Board, and following issuance of the statement of the case, an August 2009 private medical opinion from T. B., M.D. was submitted by the Veteran.  The Veteran did not submit a waiver of RO review with this evidence, and the RO failed to issue a supplemental statement of the case addressing this evidence.  Accordingly, a remand is required for the RO to issue a supplemental statement of the case.  See 38 C.F.R. § 19.31(b)(1) (2015).

Further, the record reflects that the Veteran served in the Army Reserves in Arkansas following his active duty service, to include a period of active duty for training.  The evidence of record contains a certificate of honorable discharge from the United States Army dated January 1972 and a June 1970 document from the Department of the Army ordering the Veteran to attend annual active duty for training, however, the only service records associated with the evidence of record are from the Veteran's active duty service dated January 1966 to December 1967.  In April 2008, the RO submitted a request through the Personnel Information Exchange System to verify the Veteran's additional service, however no response was received.  On remand, the RO must attempt to obtain the Veteran's additional Army Reserve and active duty for training service medical and personnel records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact all appropriate records repositories to attempt to obtain the Veteran's Army Reserve and active duty for training service medical and personnel records.  If the RO is unable to obtain the same, and determines that either the records do not exist or that further attempts to obtain them would be futile, the Veteran must be informed in accordance with VA regulations.  See38 C.F.R. § 3.159(e) (2015).

2.  The RO must readjudicate the Veteran's claim on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

